DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 21-26, 31-38 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone et al. (US 2015/0241295 A1) in view of Waltner et al. (US 10,262,545 B2).
Regarding claim 21: Fuscone teaches a method, comprising: 
receiving weight distribution criteria of an aircraft (¶ 58: a “qualified actual optimum starting centre of gravity”; see also ¶ 74); 
receiving sensor information from the aircraft, the sensor information indicating a current total payload weight distribution of the aircraft (¶ 51: optionally, total payload may be measured using strain gauges on the landing gear; ¶ 124: a total payload weight distribution is calculated by weighing each passenger or crew member and their luggage, recording the data and calculating a total payload weight); 
receiving a weight estimate of a payload associated with an individual (¶ 51, 56: weight estimate; ¶ 50, 53: of an individual and their hand luggage; the estimate of the hand luggage would be a weight estimate of a payload associated with an individual); and 
assigning the individual to a particular location within the aircraft based, at least in part, on the weight estimate of the payload associated with the individual and the current total payload weight distribution of the aircraft (¶ 63-65: assigning each seat based on the weight of the passenger and their baggage, as well as the current measured total weight distribution, for example that of the pre-allocated seats).
Fuscone teaches the method but is silent to using it with a vertical take-off and landing (VTOL) aircraft. Waltner teaches a VTOL aircraft (fig. 1: 10) which carries passengers (c. 5, ℓ. 28-29: “when the primary purpose of operation is to move passengers from one location to another location”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Fuscone using a VTOL aircraft such as taught by Waltner for the purpose of conveying passengers to locations without sufficient landing facilities for conventional fixed-wing aircraft.
Regarding independent claim 33: Fuscone teaches a system, comprising: 
a processor (¶ 76); and 
a memory (¶ 71) coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising: 
receiving weight distribution criteria of an aircraft (¶ 58: a “qualified actual optimum starting centre of gravity”; see also ¶ 74); 
receiving sensor information from the aircraft, the sensor information indicating a current total payload weight distribution of the aircraft (¶ 51: optionally, total payload may be measured using strain gauges on the landing gear; ¶ 124: a total payload weight distribution is calculated by weighing each passenger or crew member and their luggage, recording the data and calculating a total payload weight); 
receiving a weight estimate of a payload associated with an individual (¶ 51, 56: weight estimate; ¶ 50, 53: of an individual and their hand luggage; the estimate of the hand luggage would be a weight estimate of a payload associated with an individual); and 
assigning the individual to a particular location within the aircraft based, at least in part, on the weight estimate of the payload associated with the individual and the current total payload weight distribution of the aircraft (¶ 63-65: assigning each seat based on the weight of the passenger and their baggage, as well as the current measured total weight distribution, for example that of the pre-allocated seats).
Fuscone teaches the method but is silent to using it with a vertical take-off and landing (VTOL) aircraft. Waltner teaches a VTOL aircraft (fig. 1: 10) which carries passengers (c. 5, ℓ. 28-29: “when the primary purpose of operation is to move passengers from one location to another location”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Fuscone using a VTOL aircraft such as taught by Waltner for the purpose of conveying passengers to locations without sufficient landing facilities for conventional fixed-wing aircraft.
Regarding claims 22 and 34: Fuscone, as modified, provides the method of claim 21 and system of claim 33, wherein the current total payload weight distribution includes location information of one or more passengers onboard the VTOL aircraft (Fuscone ¶ 69: the locations of all passengers are known).
Regarding claims 23 and 35: Fuscone, as modified, provides the method of claim 21 and system of claim 33, further comprising determining an estimated number of passengers of the VTOL aircraft (in the process of determining the center of gravity by summing the contributions of each passenger, a total number of passengers would be determined).
Regarding claims 24 and 36: Fuscone, as modified, provides the method of claim 23 and system of claim 33, further comprising estimating a payload for each passenger of the estimated number of passengers of the VTOL aircraft (Fuscone ¶ 51: “estimate”).
Regarding claims 25 and 37: Fuscone, as modified, provides the method of claim 21 and system of claim 33, further comprising receiving an actual weight of the payload associated with the individual (Fuscone ¶ 51: passengers and their hand luggage may be weighed for actual weight data).
Regarding claims 26 and 38: Fuscone, as modified, provides the method of claim 25 and system of claim 37, further comprising assigning the individual to a different location within the VTOL aircraft based, at least in part, on the actual weight of the payload associated with the individual (Fuscone ¶ 63-69).
Regarding claim 31: Fuscone, as modified, provides the method of claim 21, wherein the weight estimate is based, at least in part, on information received from the individual (¶ 51, 54: declared weight is provided by the passenger at check-in).
Regarding claim 32: Fuscone, as modified, provides the method of claim 21, but Fuscone is silent to the weight estimate being based in part on payload information associated with a previous itinerary for the individual. However, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have used previously declared weight data at least in situations where the passenger neglects to update their declared weight data, for the purpose of streamlining the user experience.
Regarding independent claim 40: Fuscone teaches a method, comprising: 
receiving weight distribution criteria of an aircraft (¶ 58: a “qualified actual optimum starting centre of gravity”; see also ¶ 74); 
receiving sensor information from the aircraft, the sensor information indicating a current total payload weight distribution of the aircraft (¶ 51: optionally, total payload may be measured using strain gauges on the landing gear; ¶ 124: a total payload weight distribution is calculated by weighing each passenger or crew member and their luggage, recording the data and calculating a total payload weight); 
receiving an actual weight of a payload associated with an individual (¶ 51, 55: the actual weight of the passenger and their hand luggage); and 
assigning the individual to a particular location within the aircraft based, at least in part, on the actual weight of the payload associated with the individual and the current total payload weight distribution of the aircraft (¶ 63-65: assigning each seat based on the weight of the passenger and their baggage, as well as the current measured total weight distribution, for example that of the pre-allocated seats).
Fuscone teaches the method but is silent to using it with a vertical take-off and landing (VTOL) aircraft. Waltner teaches a VTOL aircraft (fig. 1: 10) which carries passengers (c. 5, ℓ. 28-29: “when the primary purpose of operation is to move passengers from one location to another location”). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have performed the method of Fuscone using a VTOL aircraft such as taught by Waltner for the purpose of conveying passengers to locations without sufficient landing facilities for conventional fixed-wing aircraft.

Claims 27-28 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone in view of Waltner as applied to claims 21 and 33 above, and further in view of Stefani (US 6,923,375 B2).
Regarding claims 27-28 and 39: Fuscone, as modified, provides the method of claim 21, but Fuscone is silent to receiving updated sensor information from the VTOL aircraft when the individual has boarded the VTOL aircraft or updating the assigned particular location of the individual based, at least in part, on additional sensor information.
Stefani teaches a method of assigning seats on an aircraft comprising receiving updated sensor information from the VTOL aircraft when the individual has boarded the VTOL aircraft (c. 5, ℓ. 30-36: “additional scanners, sensors” update actual passenger and baggage locations) and updating the assigned particular location of the individual based, at least in part, on additional sensor information (c. 3, ℓ. 47-53: redistribution of weight, including passengers, based on data from the weight and balance system; c. 3, ℓ. 47-60: this process may be continuous during the boarding process). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have provided the aircraft of Fuscone, as modified, with additional sensors as taught by Stefani for the purpose of ensuring a correct calculated center of gravity based on passenger seating assignments by checking the actual locations of passengers. 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone in view of Waltner as applied to claim 21 above, and further in view of Nance (US 10,089,634 B2).
Regarding claim 30: Fuscone, as modified, provides the method of claim 21, but fails to teach a weight estimate including estimated dimensions of a payload item associated with the individual.
Nance teaches a method of estimating weights of luggage including estimated dimensions of a payload item associated with an individual (c. 22, ℓ. 3-12: bag weights are estimated based on whether they are “small” or “large” bags). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have included a dimension estimate such as taught by Nance with the weight estimate of Fuscone for the purpose of getting a rough estimate of the bag weights before they can be weighed, or in embodiments where they are not directly weighed.

Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuscone in view of Waltner as applied to claim 21 above, and further in view of Frolov et al. (US 9,714,090 B2).
Regarding claim 41: Fuscone, as modified, provides the method of claim 21, but Fuscone is silent to a battery-powered electric aircraft and while Waltner discloses a VTOL aircraft having “an electrical power source of a hybrid rotorcraft” (c. 5, ℓ. 58-61), Waltner is silent to the VTOL aircraft being a battery-powered electric VTOL aircraft.
Frolov teaches a battery-powered electric VTOL aircraft (c. 6, ℓ. 19-30: “electrically powered VTOL plane” with electrical batteries, c. 21, ℓ. 14-25) which may be a passenger VTOL aircraft (c. 4, ℓ. 42-48, c. 5, ℓ. 45-53). It would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the VTOL aircraft of Fuscone, as modified by Waltner, to be a battery-powered electric VTOL aircraft as taught by Frolov for the purpose of eliminating fuel usage.

Response to Arguments
Applicant's arguments filed February 3, 2022, have been fully considered but they are not persuasive. Though the previous rejection relied upon the individual weight measurements of Fuscone, Fuscone does further teach summing these to obtain a total, as well as an optional embodiment wherein the total payload weight is measured directly (Fuscone ¶ 51). Location assignment may be based at least in part on a current total payload weight distribution (¶ 63-65).

Allowable Subject Matter
Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard R Green whose telephone number is (571)270-5380. The examiner can normally be reached Monday to Friday, 10:00 to 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Richard R. Green/Primary Examiner, Art Unit 3647